                   Case 20-13144-BLS             Doc 54        Filed 06/17/21       Page 1 of 13




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE


In re                                                            Chapter 7

KRANOS CORPORATION, et al.,1                                     Case No. 20-13144 (BLS)

                                Debtors.                         (Jointly Administered)

                                                                 Hearing date: July 28, 2021, at 1:30 p.m.
                                                                 Obj. deadline: July 21, 2021, at 4:00 p.m.


           MOTION OF CREDITORS, NIPPON SIGMAX CO., LTD, A JAPANESE
      CORPORATION AND SIGMAX AMERICA, INC., A CALIFORNIA CORPORATION
      FOR RELIEF FROM THE AUTOMATIC STAY PURSUANT TO SECTION 362(d)(1)


           Nippon Sigmax Co., Ltd, a Japanese corporation and Sigmax America, Inc., a California

  corporation (“Movants”), as creditors and plaintiffs in a pending lawsuit before the United

  States District Court for the Central District of California, Southern Division-Santa Ana (the

  “California District Court”) styled as Nippon Sigmax Co., Ltd, a Japanese Corporation; Sigmax

  America, Inc. a California Corporation, Plaintiffs, vs. Kranos Corporation, Inc. dba “Schutt

  Sports,” a Delaware Corporation; Robert Erb, an Individual; And Does 1 – 50, Defendants,

  Case No.: 8:21-cv-00375-DOC (the “Sigmax Lawsuit”), by and through their undersigned

  counsel, hereby file this Motion for Relief from the Automatic Stay Pursuant to 11 U.S.C.

  § 362(d)(1) (the “Motion”) and request entry of an order granting Movants relief from the

  automatic stay in the form attached hereto as Exhibit A. In support of the Motion, the Movants

  respectfully represent as follows:



  1
   The debtors in these cases, along with the last four digits of the federal tax identification number for each of the
  debtors, where applicable are: Kranos Corporation (0195); Field to Field, Inc. (2509); Man in the Arena, Inc. (4753);
  Kranos RE Corporation (0143); Kranos IP Corporation (0238); Kranos IP II Corporation (8804); Kranos IP III
  Corporation (4356); Kranos Holding Corporation (5795); Kranos Intermediate Holding Corporation (5814); Kranos
  Acquisition Corporation (3662); and Kranos Diamond Sports, Inc. (8530).

                                                           1
  DOCS_DE:234975.2 60138/001
                   Case 20-13144-BLS              Doc 54        Filed 06/17/21       Page 2 of 13




                                        PRELIMINARY STATEMENT

           1.       Prior to Kranos Corporation, et al. (the “Debtor”) filing its voluntary petition under

Chapter 7 of the Bankruptcy Code on December 18, 2020 (the “Petition Date”), the Debtor and

Mr. Robert Erb (“Erb”) were and are Defendants to the pending Sigmax Lawsuit in the California

District Court, presently stayed as to the Debtor only.

           2.       The Sigmax Lawsuit was originally filed before the Orange County Superior Court

on December 4, 2020, in Santa Ana, California and subsequently removed to the California District

Court on February 26, 2021, by Erb. (District Dkt. 1 2.)

           3.       Movants filed and served a Notice of Stay as to the Debtor with the Santa Ana

Superior Court on January 7, 2021, as State Court Dkt. No. 18 in Orange County Superior Court

Case No. 30-2020-01173113-CU-BC-CJC (“Orange County Action”). A true and correct copy of

Movants’ Complaint filed in the Orange County Action is attached to each of Movants’ Proofs of

Claim filed with this Court respectively as Claim Nos. 1 and 2 on January 18, 2021.

           4.       The Sigmax Lawsuit currently asserts specific damages against the Debtor and Erb

related to fraud, as well as the Debtor’s breach of a Distribution Agreement and an Addendum of

same. The Movants agreed to and in fact did manufacture custom sporting goods products ordered,

purchased, sold, and delivered by the Movants to the Debtor based upon representations by the

Debtor and Erb, among others, for prompt payment which never occurred in a principal balance

of over $3.269 million, plus additional consequential and punitive damages, along with attorney

fees and costs, subject to proof at trial. In addition, the Sigmax Lawsuit alleges 16 other bases for

damages against the Debtor and Erb, including, but not limited to fraud, conversion, and violations




2
    References herein to the docket in the Sigmax Lawsuit shall be to “District Dkt. __.”

                                                            2
DOCS_DE:234975.2 60138/001
                 Case 20-13144-BLS       Doc 54       Filed 06/17/21    Page 3 of 13




of relevant trademark laws. See Orange County Action Complaint attached to Movants’ Proofs of

Claim Nos. 1 and 2.

        5.       On April 16, 2021, the California District Court entered an order in the Sigmax

Lawsuit setting a Scheduling Conference on June 21, 2021, at 8:30 a.m. (District Dkt. 23) to

discuss with counsel for each side all issues required pursuant to Federal Rules of Civil Procedure,

Rules 26(a) and 26(f), the parties’ Joint Rule 26(f) Report filed with the California District Court

on June 7, 2021 (District Dkt. 33) regarding the scheduling of a discovery plan, Movants’

amendment of the Sigmax Lawsuit regarding the existing causes of action and the addition of

Non-Debtor Third-Party Defendants, the prospects of a settlement meeting through a formal

mediation as agreed to by the parties on June 9, 2021 (District Dkt. 34), the setting of related dates

and deadlines towards trial of the causes of action before the California District Court, the status

of the within chapter 7 case, and any and all other issues deemed appropriate by the Honorable

David O. Carter, District Court Judge.

        6.       Movants seek relief from the automatic stay before this Court for permission to

amend the Complaint in the Sigmax Lawsuit to: (i) add additional appropriate and/or newly

discovered material facts and claims to the Sigmax Lawsuit; (ii) add additional Non-Debtor Third-

Party Defendants to the Sigmax Lawsuit, as may be deemed appropriate by the Movants, including,

but not limited to: a) Mr. James Andrew Stutts, Jr.; b) Kip Meyer; c) Schutt Acquisition Co., LLC;

d) Innovatus Flagship Fund I, LP; e) Certor Sports, LLC; f) Innovatus Capital Partners, LLC; g)

Novo Advisors, LLC; h) The Hartford Insurance Company; and i) Chubb Group of Insurance

Companies; (iii) conduct written and deposition discovery as may be necessary in the Sigmax

Lawsuit as to the Debtor, its former Officers and Directors, including but not limited to Erb, Mr.

James Andrew Stutts, Jr., Kip Meyer, and other former employees or officers of the Debtor, and



                                                  3
DOCS_DE:234975.2 60138/001
                 Case 20-13144-BLS      Doc 54       Filed 06/17/21   Page 4 of 13




as to any and all of the listed potential non-Debtor Third Party Defendants, and any other non-

Debtor Third Party Witnesses which may become known as relevant to the Sigmax Lawsuit during

said discovery; and (iv) to go to Trial and obtain a final, non-appealable judgment in the Sigmax

Lawsuit.

        7.       In summary, regarding the relief from stay requested by the Movants, the relief

requested herein is solely limited to amend the Sigmax Lawsuit to add material facts and causes

of action, to add appropriate Non-Debtor Third Parties, to conduct discovery related to evidence

of alleged damages caused to the Movants, and to hold a trial based thereon in the Sigmax Lawsuit

to obtain a final, non-appealable judgment.

        8.       Movants generally and specifically do not seek relief to recover any damages,

property, claims, or causes of actions which are Property of the Debtor’s Estate and solely owned

by the Debtor’s chapter 7 Estate administered by the Trustee, including but not limited to the

Estate’s causes of action to avoid and recover any fraudulent transfers, preferential transfers,

turnover actions, or insurance claims which belong to the Debtor’s Estate. To this point, the

Sigmax Lawsuit involves claims and theories of legal and equitable recovery pertaining to assets

which the Trustee moved to abandoned and the Court issued its Order of Abandonment as to same

on or about February 19, 2021 in this matter.

        9.       To the extent that Movants are successful in obtaining a final, non-appealable

judgment against the Debtor in excess of the amounts of their Proofs of Claim currently on file,

Movants will amend their Proofs of Claim, to the extent that any damages awarded are not

collected from any Third-Party Defendant in the Sigmax Action based on a final, non-appealable

judgment entered therein.




                                                 4
DOCS_DE:234975.2 60138/001
                 Case 20-13144-BLS        Doc 54       Filed 06/17/21   Page 5 of 13




        10.      Movants will withdraw any portion of their filed Proofs of Claim against the Estate,

to the extent that said damages recovered from any Third-Party Defendants duplicate the damages

which are asserted in their filed Proofs of Claim, or any prospective filed amendments thereto.

Moreover, Movants will undertake no collection activity as to the Debtor or any assets belonging

to the Debtor as part of the Sigmax Lawsuit.

        11.      Movants are entitled to relief from the automatic stay pursuant to § 362(d)(1) of the

Bankruptcy Code “for cause” because: (i) amendment of the Sigmax Lawsuit, the addition of Non-

Debtor-Third Parties, the written and Deposition discovery, and the Trial of Movants’ causes of

action are limited only to damages alleged by the Movants in the Sigmax Lawsuit which will not

include recovery of, nor interests in any claims or property interests of the Trustee to the prejudice

of the Estate; (ii) continuation of the automatic stay regarding Movants’ requested specific relief

will cause a significant hardship on the Movants and prevent a final liquidation of its alleged

damages against the Debtor limited only to Movants’ Proofs of Claim filed against the Estate and

a potential recovery against the Non-Debtor Erb, and proposed Non-Debtor Third-Party

Defendants, which considerably outweighs any hardship lifting the stay will cause the Estate; and

(iii) Movants have demonstrated that their claims against the Debtor, the Non-Debtor Erb, and

potential material Non-Debtor Third Parties are not frivolous and have a probability of success on

the merits, even if limited to the current Movants’ Claims for unpaid Debtor Invoices in the sum

of $3,269,879.70.

                                  JURISDICTION AND VENUE

        12.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2)(A).



                                                   5
DOCS_DE:234975.2 60138/001
                 Case 20-13144-BLS        Doc 54       Filed 06/17/21   Page 6 of 13




        13.      The statutory predicates for the relief requested herein are § 362 of the Bankruptcy

Code and Local Bankruptcy Rule 4001-1.

                                          BACKGROUND

        14.      This Motion and the Sigmax Lawsuit involves a Distribution Agreement between

Debtor and creditor Nippon Sigmax in October 2018 and Addendum thereto entered into between

the Debtor, Nippon Sigmax, and Sigmax America in November 2019. Pursuant to the Distribution

Agreement and the Addendum, the Debtor was to purchase and then re-sell inventory belonging

to Movants (the “Sigmax Inventory”). Movants’ Proofs of Claim as described herein pertain to

the Debtor’s unpaid invoices as to the Sigmax Inventory. However, the Sigmax Inventory was

abandoned as being an Estate asset via this Court’s order of February 19, 2021.

        15.      Within the Sigmax Lawsuit, there are fraud claims made directly against Robert

Erb (“Erb”) (i.e., for his own fraud, rather than being derivative of any fraud attributable to the

Debtor) in relation to fraudulent representations and false promises he made in connection with

the Addendum to the Agreement. Since the filing of Sigmax Lawsuit in Orange County Superior

Court and the Debtor’s filing of its Chapter 7 Petition, Movants have discovered facts and

evidence, and additional facts and transactions have occurred, which give rise to additional claims

against Erb and other third parties whom Movants intend to name in an amended complaint within

the Sigmax Lawsuit as may be deemed appropriate by the Movants, including, but not limited to:

a) Mr. James Andrew Stutts, Jr.; b) Kip Meyer; c) Schutt Acquisition Co., LLC; d) Innovatus

Flagship Fund I, LP; e) Certor Sports, LLC; f) Innovatus Capital Partners, LLC; g) Novo Advisors,

LLC; h) The Hartford Insurance Company; and i) Chubb Group of Insurance Companies. The

nature of the anticipated additional claims involve, inter alia, fraud, conversion, and interference

with contract and business relations against Erb and non-debtor third parties. The additional claims



                                                   6
DOCS_DE:234975.2 60138/001
                 Case 20-13144-BLS       Doc 54       Filed 06/17/21    Page 7 of 13




also may involve fraudulent transfer claims or other equitable relief as to right, title, and interest

in the Sigmax Inventory, an asset that has been abandoned and no longer part of the Estate. As

they are being directed to an abandoned asset, such fraudulent transfer claims will not represent

any effort to avoid and recover any fraudulent transfers, preferential transfers, turnover actions, or

insurance claims which solely belong to the Debtor’s Estate.

        16.      In addition to the foregoing, discovery as may be necessary in the Sigmax Lawsuit

as to the Debtor, its former Officers and Directors, including but not limited to Erb, Mr. James

Andrew Stutts, Jr., and other former employees or officers of the Debtor, and as to any and all of

the listed potential non-Debtor Third Party Defendants, and any other non-Debtor Third Party

Witnesses which may become known as relevant to the Sigmax Lawsuit during said discovery.

Such discovery will largely be directed to the Sigmax Inventory and any secured or unsecured

claims against it, but it may pertain to assets of the Estate and entities whom acquired assets of the

Debtor in pre-petition transactions. No collection activity against the Debtor, nor the Estate’s

assets will be sought or pursued via this discovery.

        17.      In addition, there may be insurance policies in the Sigmax Lawsuit which may

cover, in whole or in part, Movants’ claims against non-debtor individuals such as Erb, James

Andrew Stutts Jr.. and Kip Meyer, for actions that they took causing harm to Movants, the recovery

against which would be outside the Debtor’s Estate.

        18.      On January 18, 2021, Movants filed as Creditors of the Estate their Proofs of Claim

Nos. 1 and 2 representing the principal amount of $3,269,879.70 for unpaid invoices for

custom sporting goods ordered, manufactured, sold, and delivered to the Debtor by the Movants,

subject to amendment following proof at Trial of the Sigmax Lawsuit for additional damages,

attorney fees, and costs.



                                                  7
DOCS_DE:234975.2 60138/001
                 Case 20-13144-BLS        Doc 54       Filed 06/17/21   Page 8 of 13




                                            ARGUMENT

        19.      Section 362(d)(1) of the Bankruptcy Code provides that the Court shall grant relief

from the automatic stay “for cause.” 11 U.S.C. § 362(d)(1). The party seeking relief from the

automatic stay has the initial burden of establishing a prima facie case that “cause” exists to grant

such relief. See In re Tribune Co., 418 B.R. 116, 127 (Bankr. D. Del. 2009) (quoting In re Rexene

Products Co., 141 B.R. 574, 577 (Bankr. D. Del. 1992)). Once the movant establishes a prima

facie case of cause, the debtor has the burden of establishing that the stay should not be lifted. See

id. (quoting In re Rexene, 141 B.R. at 577); see also 11 U.S.C. § 362(g).

        20.      The Bankruptcy Code does not define “cause” as used in § 362(d)(1) except for

including lack of adequate protection as an example. In re Trump Entm’t Resorts, Inc., 526 B.R.

116, 120 (Bankr. D. Del. 2015). “Cause [under § 362(d)(1)] is a flexible concept and courts often

conduct a fact intensive, case-by-case balancing test, examining the totality of the circumstances

to determine whether sufficient cause exists to lift the stay.” In re The SCO Group, Inc., 395 B.R.

852, 856 (Bankr. D. Del. 2007).

        21.      When a party seeks relief from the automatic stay to continue prepetition litigation,

Delaware bankruptcy courts apply a “three part balancing test,” which considers: “(i) [w]hether

any great prejudice to either the bankruptcy estate or the debtor will result from continuation of

the civil suit; (ii) [w]hether the hardship to the non-bankruptcy party by maintenance of the stay

considerably outweighs the hardship to the debtor; and (iii) [w]hether the creditor has a probability

of prevailing on the merits.” In re F-Squared Inv. Mgmt. LLC, 546 B.R. 538, 548 (Bankr. D. Del.

2016) (citing In re Tribune, 418 B.R. at 126). (This Court has explained that “the required

showing” for this criterion is “very slight,” Rexene, 141 B.R. at 577, and that the non-bankrupt

party need only show that “their claim is not frivolous.” Levitz Furniture Inc., 267 B.R. at 523.



                                                   8
DOCS_DE:234975.2 60138/001
                 Case 20-13144-BLS        Doc 54       Filed 06/17/21   Page 9 of 13




“Even a slight probability of success on the merits” is sufficient to support relief from the automatic

stay in an appropriate case. In re Cont'l Airlines, Inc., 152 B.R. 420, 426 (D. Del. 1993).

        22.       Here, the balancing test weights heavily in favor of granting relief from the

automatic stay.

    A. No Prejudice to the Estate Will Result from Finalization of the Sigmax Lawsuit

        23.      As set forth above, no damage or prejudice will occur to the Estate by allowing the

Movants to amend the Sigmax Lawsuit, add appropriate additional facts and causes of action, add

appropriate Non-Debtor Third-Party Defendants, conduct appropriate written and deposition

discovery in the Sigmax Lawsuit, and liquidate its damages as to all Defendants at Trial before the

United States District Court, and seek to obtain a final, non-appealable judgment.

        24.      Again, Movants generally and specifically do not seek relief to recover any

damages, property, claims, or causes of actions which are Property of the Debtor’s Estate and

solely owned by the Debtor’s Chapter 7 Estate administered by the Trustee, including but not

limited to the Estate’s causes of action to avoid and recover any fraudulent transfers, preferential

transfers, turnover actions, or insurance claims which solely belong to the Debtor’s Estate.

        25.      To the extent that Movants are successful in obtaining a final, non-appealable

judgment against the Debtor in excess of the amounts of their Proofs of Claim currently on file,

Movants will amend their Proofs of Claim, to the extent that any damages awarded are not

collected from any Third-Party Defendant in the Sigmax Action based on a final, non-appealable

judgment entered therein.

        26.      Movants will withdraw any portion of their filed Proofs of Claim against the Estate,

to the extent that said damages recovered from any Third-Party Defendants duplicate the damages

which are asserted in their filed Proofs of Claim, or any prospective filed amendments thereto.



                                                   9
DOCS_DE:234975.2 60138/001
                Case 20-13144-BLS        Doc 54      Filed 06/17/21     Page 10 of 13




        27.      Further, by allowing the Sigmax Lawsuit to conclude, the Estate, the Trustee, and

Non-Debtor Third Parties will avoid having to liquidate or become engaged in litigation over the

Movants’ Claims, which would result in the accumulation of significant administrative expenses

and cause a strain on judicial resources. See In re Rexene, 141 B.R. at 577 (“Judicial economy

dictates a prompt resolution in a single forum and with the same judge who was originally assigned

to the case. ‘[T]his Court is of the opinion that to begin this litigation anew in this bankruptcy court

. . . would certainly result in a waste of judicial resources.’” (quoting In re Murray Indus., Inc.,

121 B.R. 635, 637 (Bankr. M.D. Fla. 1990)); see also In re Pursuit Athletic Footwear, Inc., 193

B.R. 713, 719 (Bankr. D. Del. 1996) (stating that “judicial efficiency argues strongly in favor of

lifting the stay.”).

        28.      Moreover, Movants have spent and will spend significant time and resources in the

Sigmax Lawsuit. Should the stay not be lifted as requested herein, and the litigation starts anew

in this Court, the significant efforts in the Sigmax Lawsuit would be lost and be unnecessarily

duplicative.

    B. Maintenance of the Stay Will Cause Hardship to Movants

        29.      Not lifting the stay to permit finalization of the Sigmax Lawsuit will cause

significant hardship to Movants to liquidate their Claims and causes of action as to the Estate and

Non-Debtor Third Parties. There would also “be an added logistical burden to Movants [and the

other Parties to the Sigmax Lawsuit] if forced to litigate [their claims] in Delaware [as] the

attorneys, witnesses, documents and parties will all be in a single venue before the United States

District Court. In re Rexene, 141 B.R. at 574 (concluding that “the added expense of transporting

the lawsuit to Delaware is unnecessary.”).




                                                  10
DOCS_DE:234975.2 60138/001
                Case 20-13144-BLS          Doc 54    Filed 06/17/21      Page 11 of 13




        30.      Accordingly, Movants maintain that the hardship they and the Estate would endure

should the stay not be lifted is substantial and greatly outweighs any minimal hardship lifting the

stay would cause, if any, to the Estate.

    C. The Movants are Likely to Succeed on the Merits of their Claims

        31.      Lastly, as explained by Movants in their currently Filed Proofs of Claim and

pending Sigmax Lawsuit, they are likely to succeed on the merits of the Claims against the Debtor

at the very least for the principal amount of their unpaid Invoices for goods sold to the Debtor in

the sum of $3,269,879.70. Based on the intended Amended Complaint, Movants believe that they

will establish at Trial in the Sigmax Lawsuit significant other damages, based on additional

material facts, causes of action, and as against Non-Debtor Third Parties.

        32.      Accordingly, Movants submit that they have demonstrated their likelihood of

success on the merits of their claims against the Debtor and have certainly meet the “very slight”

showing that is required under the probability of success prong. See In re F-Squared, 546 B.R. at

548 (stating that “the required showing” of “probability of success on the merits” “on a motion for

relief from stay is ‘very slight.’”); In re Rexene, 141 B.R. at 577-78 (“The required showing [of

probability of success on the merits] is very slight. . . . This slight showing is easily met by the fact

that there has already been a denial of defendants’ motion for summary judgment in the lawsuit.”);

In re Tribune, 418 B.R. at 129 (“Even a slight probability of success on the merits may be sufficient

to support lifting an automatic stay in an appropriate case.”).

                                           CONCLUSION

        WHEREFORE, Movants respectfully request that the Court enter an order, substantially in

the form attached hereto as Exhibit A, granting:

    a) Relief from the Automatic Stay under 11 U.S.C. § 362(d)(1), so that Movants can:



                                                    11
DOCS_DE:234975.2 60138/001
                Case 20-13144-BLS       Doc 54     Filed 06/17/21    Page 12 of 13




        (i)      Add additional appropriate material facts and causes of action to the Sigmax

                 Lawsuit;

        (ii)     Add additional Non-Debtor Third-Party Defendants to the Sigmax Lawsuit, as may

                 be deemed appropriate by the Movants, including, but not limited to: a) Mr. James

                 Andrew Stutts, Jr.; b) Kip Meyer; c) Schutt Acquisition Co., LLC; d) Innovatus

                 Flagship Fund I, LP; e) Certor Sports, LLC; f) Innovatus Capital Partners, LLC; g)

                 Novo Advisors, LLC; h) The Hartford Insurance Company; and i) Chubb Group of

                 Insurance Companies; and

        (iii)    Conduct written and deposition discovery as may be necessary in the Sigmax

                 Lawsuit as to the Debtor, its former Officers and Directors, including but not

                 limited to Erb, Mr. James Andrew Stutts, Jr., and Mr. Kip Meyer, and as to any

                 and all of the listed potential non-Debtor Third Party Defendants, and any other

                 non-Debtor Third Party Witnesses which may become known as relevant to the

                 Sigmax Lawsuit during said discovery, and;

        (iv)     Go to Trial and obtain a final, non-appealable judgment in the Sigmax Lawsuit.

    b) Waiver of the 14-day stay provided under Rule 4001(a)(3) of the Federal Rules of

        Bankruptcy Procedure; and

    c) Any such other and further relief as is just and proper.




                                                 12
DOCS_DE:234975.2 60138/001
                Case 20-13144-BLS   Doc 54    Filed 06/17/21    Page 13 of 13




 Dated: June 17, 2021                         PACHULSKI STANG ZIEHL & JONES
        Wilmington, Delaware                  LLP

                                              __/s/ Mary F. Caloway__________
                                              Mary F. Caloway (DE No. 3059)
                                              919 North Market Street, 17th Floor
                                              Wilmington, Delaware 19899-8705
                                              Telephone: (302) 652-4100
                                              Email: mcaloway@pszjlaw.com

                                                                   -and-

                                              FORTIS LLP

                                              Eric J. Hardeman (pro hac granted)
                                              Paul R. Shankman (pro hac granted)
                                              650 Town Center Drive, Suite 1530
                                              Costa Mesa, CA 92626
                                              Telephone: (714) 839-3800
                                              Facsimile: (714) 795-2995
                                              Email:ehardeman@fortislaw.com;
                                              pshankman@fortislaw.com

                                              Counsel to Movants




                                             13
DOCS_DE:234975.2 60138/001
